set ep ra ad significant index no js aa department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division mar re company subsidiary subsidiary division a location x government agency y dear this jetter constitutes notice that your request for a waiver of the minimum_funding_standard for the plan for the plan_year ending december subject_to the following conditions has been granted collateral acceptable to the pension_benefit_guaranty_corporation pbgc’ be provided to the plan for the full amount of the waiver by the later of a days from the date of the ruling letter or b the earlier of i the date the pbgc notifies the service in writing that this condition has not been met or ii days from the date of the ruling letter the company provides to the pbgc a copy of any ruling_request it makes under sec_412 of the internal_revenue_code code starting with the quarterly contribution due on date the company makes the required quarterly contributions to the plan in a timely fashion while the plan is subject_to a waiver of the minimum_funding_standard for this purpose the total amount of each quarterly contribution will be determined in accordance with sec_430 and sec_430 of the code and can be comprised of several installments made prior to the respective due_date of the quarterly contribution the company makes contributions to the plan in amounts sufficient to a meet the minimum_funding requirements for the plan for the plan years ending december respectively without applying for a waiver of the minimum_funding_standard _ by september through through the company provides proof of payment of all contributions described above to the service and to the pbgc using the fax numbers or addresses below information must be provided to both of the service and to of the pbgc or other individuals designated by the respective agencies using the addresses or fax numbers below internal_revenue_service ep classification commerce st dal dallas tx fax pension_benefit_guaranty_corporation disc k street n w suite washington dc fax you agreed to these conditions in a letter dated date if any one of these conditions is not satisfied the waiver will be retroactively null and void the conditional waiver of the minimum_funding_standard has been granted in accordance with sec_412 of the code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which this conditional waiver has been granted is equal to the contributions that would otherwise be required to reduce the balance in the funding_standard_account to zero as of date the company is a diversified aerospace and defense company composed of two operating subsidiaries subsidiary and subsidiary subsidiary provides aircraft maintenance and modification services for government and military customers and specializes in providing maintenance on large transport aircraft generally multi-aircraft programs lasting several years its contracts are subsidiary specializes in providing low cost launch services vehicles and related subsystems to government scientific and commercial customers over the years subsidiary has supported numerous u s government and commercial customers worldwide 2vv930054 the company has experienced a dramatic decrease in volume in its primary business of aircraft maintenance and modification services for government and military customers the primary reason for the current business hardship is a decrease in the hours worked at the company's facility in location x the company has taken steps to return to profitability the company's recovery plan consists of three parts sell division a to eliminate bank debt achieve small_business status and build cash reserves to fund new government contracts reduce cost at location x and conserve cash during the u s government fiscal_year from date to date and win as many contracts as possible to provide subsidiary with a critical mass of contracts for which to maintain a viable business the company has sold division a and terminated all non-essential spending at location x until additional contracts are won in date the company filed with government agency y to establish itself as a small_business which will be a competitive advantage when proposing on new defense contracts while the company has suffered a substantial business hardship it has shown that it is committed to funding the plan by making contributions to the plan for the plan_year for which the funding waiver was requested in addition the company has been awarded a temporary contract to perform repairs on aircraft and has proven successful in winning other contracts however since the prospects for the company’s recovery are uncertain and the plan is only funded as of date the waiver of the minimum_funding_standard has been granted to the plan for the plan_year ending december subject_to the conditions stated above your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement_plan covering employees covered by this plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending december the date of this letter should be entered on schedule b actuarial information for this reason we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b we have sent a copy of this letter to the manager to the manager _ and to your authorized representative pursuant to a power_of_attorney on file in this office if you require further assistance in this matter please contact ' sincerely yours andrew e zuckerman director ep rulings agreements
